Dent, Judge:
This is an appeal improvidently awarded to an ex parte vacation order made by the judge of the circuit court of Tucker County awarding an injunction and appointing a receiver. The appellant has not yet made any appearance in the circuit court for any purpose, and according to the holding of this Court in the late case of Brast v. Kanawha Oil Co. et ad., 46 W. Va. 613, decided since the appeal herein was allowed, it must be dismissed, as the order from which it was taken, however erroneous, is non-appealable until a motion has been made in the lower court to correct it.

Dismissed.